Citation Nr: 0001326	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  95-25 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a psychiatric 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1990 to August 1993.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO rating decision that denied service 
connection for a psychiatric disability.  The veteran's claim 
for nonservice-connected pension benefits was disallowed in a 
May 1998 letter, based on his incarceration; his claim for 
service connection for hypothyroidism was denied in a 
February 1999 rating decision.  He has not appealed these 
decisions, and those claims are not before the Board.



REMAND

A review of the veteran's claims folder shows that evidence 
relevant to the veteran's well-grounded claim for service 
connection for a psychiatric disability has not been 
obtained.  VA's duty to assist the veteran in the development 
of such a claim includes obtaining all relevant records.  
Murincsak v. Derwinski,  2 Vet. App. 363 (1992).

The veteran's annotation on the June 27, 1996 RO letter to 
him indicates that he wants a hearing before the Board.  The 
veteran should clarify the veteran's desire for a personal 
hearing and advise him of his rights with regard to such a 
hearing.

RO letters dated December 6, 1996, were to Doctor Estep and 
Dr. Hansen requesting reports of the veteran's treatment.  
The requested evidence was not received and the veteran 
should be notified of the non-receipt of this evidence and 
afforded the opportunity to obtain and submit the requested 
evidence.

A copy of a civil complaint in a suit against the United 
States of America arising from the veteran's actions in 
service was received in 1997.  This complaint on pages 4 and 
5 notes the veteran's psychiatric treatment at various 
medical facilities prior to his entry into service that have 
not been obtained and included in the appellate record.

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should clarify the veteran's 
desire for a personal hearing and advise 
him of his rights with regard to such a 
hearing.

2.  The RO should notify the veteran that 
reports of his treatment by Drs. Estep 
and Hansen have not been obtained and of 
his right to obtain this information and 
to submit it for consideration with 
regard to his claim for service 
connection for a psychiatric disability.

3.  After obtaining any needed release 
forms from the veteran, the RO should 
obtain reports of the veteran's 
psychiatric treatment prior to service 
listed on pages 4 and 5 of the above-
noted civil complaint.

4.  After the above development, the RO 
should review the veteran's claim.  If 
action remains adverse to him, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.

The veteran and his representative should be afforded an 
opportunity to respond to the supplemental statement of the 
case before the file is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




